NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 3 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 BALJINDER SINGH CHEEMA,                            No.      14-73089

                   Petitioner,                      Agency No. A095-592-620

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Baljinder Singh Cheema, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Toufighi v.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny in part and dismiss in part

the petition for review.

      We do not consider materials presented with the opening brief that are not

part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64 (9th Cir.

1996) (en banc).

       The BIA did not abuse its discretion in denying Cheema’s motion to reopen

as untimely, where Cheema filed it six years after the BIA’s final decision, and did

not establish any exception to the statutory time limitation for motions to reopen.

See 8 C.F.R. § 1003.2(c); Toufighi, 538 F.3d at 993-97 (BIA did not abuse its

discretion in denying motion to reopen as untimely).

      We lack jurisdiction to review the BIA’s refusal to reopen proceedings sua

sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011); cf.

Bonilla v. Lynch, No. 12-73853, 2016 WL 3741866 (9th Cir. July 12, 2016).

       Finally, we lack jurisdiction to consider Cheema’s request for prosecutorial

discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   14-73089